DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/580,112 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims are objected to because of the following informalities:  
Claims 5 and 15 are objected to because of the followinginformalities: These claims include “GPS” acronyms. At least the first occurrence of the acronym should be spelled out in full. 
Claim 14  "the therapeutic radiation" in line 6  should read –the therapeutic light radiation-- in order to maintain consistent terminology with its antecedent at line 7 of Claim 11 “therapeutic light radiation”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in each of line 16 and line 26 recites  “blue light ambient radiation” which render the claim unclear in light of claim 1 line 7 “blue light ambient radiation”.  More specifically, it is unclear as to whether claim 1 line 16 and 26 “blue light ambient radiation” is the same as, different than or in  addition to that recited in claim 1 line 7 and if different in what way the multiple instances differ. If same, Examiner suggested amending claim 1 line 16, 26 “blue light ambient radiation” to –the blue light ambient radiation--.
Claim 4 in line 6 recites “the blue light ambient radiation” which renders the claim unclear. More specifically, it is unclear as to claim 4 line 6 “the blue light ambient radiation” is referencing which of the multiple instances of “blue light ambient radiation” in claim 1.
Claim 1 in line 19 recites  “a light control plan” which render the claim unclear in light of claim 1 line 16 “a light control plan”. More specifically, it is unclear as to whether claim 1 line 19  “a light control plan” is the same as, different than or in addition to that recited in claim 1 line 16. If same, Examiner suggested amending claim 1 line 19  to –[[a]] the light control plan -.
Claim 1 in lines 23, 26, 29, claim 2 in line 4, claim 4 in lines 4 and 8, claim 9 in line 1 and claim 10 in line 5 recite “the light control plan” which renders the claim unclear. More specifically, it is unclear as to which of the two instances of “a light control plan” in claim 1 is being referenced here.
Claim 1 in line  28 recites  “therapeutic light radiation” which render the claim unclear in light of claim 1 line 9  “therapeutic light radiation”.  More specifically, it is unclear as to whether claim 1 line 28  “therapeutic light radiation” is the same as, different than or in  addition to that recited in claim 1 line 9. If same, Examiner suggested amending claim 1 line 28 to –the therapeutic light radiation --.
Claim 4 in line 7, claim 6 in line 2, claim 7 line 1 recites “the therapeutic light radiation” which renders the claim unclear. More specifically, it is unclear as to which of the multiple instances of “therapeutic light radiation” in claim 1, claims 4, 6, 7 are referencing.
Claim 10 in line 3 recites  “therapeutic light radiation” which render the claim unclear in light of claim 1 line 9 and line 28  “therapeutic light radiation”.  More specifically, it is unclear as to whether claim 10 line 3  “therapeutic light radiation” is the same as, different than or in  addition to that recited in claim 1 and which of the two instances of “therapeutic light radiation” in claim 1, claim 10 is referencing.
Claim 11 in each of line 11 and line 21 recites  “blue light ambient radiation” which render the claim unclear in light of claim 11 line 5 “blue light ambient radiation”.  More specifically, it is unclear as to whether claim 11 line 11 and 21 “blue light ambient radiation” is the same as, different than or in  addition to that recited in claim 11 line 5 and if different in what way the multiple instances differ. If same, Examiner suggested amending claim 11 line 11, 21 “blue light ambient radiation” to –the blue light ambient radiation--.
Claim 14 in line 5  recites “the blue light ambient radiation” which renders the claim unclear. More specifically, it is unclear as to claim 14 line 5 “the blue light ambient radiation” is referencing which of the multiple instances of “blue light ambient radiation” in claim 11.
Claim 11 in line 13 recites  “a light control plan” which render the claim unclear in light of claim 11 line 11 “a light control plan”.  More specifically, it is unclear as to whether claim 11 line 13  “a light control plan” is the same as, different than or in  addition to that recited in claim 11 line 11. If same, Examiner suggested amending claim 11 line 13  to –[[a]] the light control plan --.
Claim 11 in lines 17, 21, 23, claim 12 in lines 4, 5, claim 14 in lines 3 and 7, claim 18  in line 1 and claim 20  in line 5 recite “the light control plan” which renders the claim unclear. More specifically, it is unclear as to which of the two instances of “a light control plan” in claim 11 is being referenced here.
Claim 11 in line  22 recites  “therapeutic light radiation” which render the claim unclear in light of claim 11 line 7  “therapeutic light radiation”.  More specifically, it is unclear as to whether claim 11 line 22  “therapeutic light radiation” is the same as, different than or in  addition to that recited in claim 11 line 7. If same, Examiner suggested amending claim 11 line 22 to –the therapeutic light radiation --.
Claim 16 in line 2, claim 17 line 1 recites “the therapeutic light radiation” which renders the claim unclear. More specifically, it is unclear as to which of the multiple instances of “therapeutic light radiation” in claim 11, claims  16, 17 are referencing.
Claim 20 in line 4 recites  “therapeutic light radiation” which render the claim unclear in light of claim 11 line 7 and line 22  “therapeutic light radiation”.  More specifically, it is unclear as to whether claim 20 line 4  “therapeutic light radiation” is the same as, different than or in  addition to that recited in claim 11 and which of the two instances of “therapeutic light radiation” in claim 11, claim 20 is referencing.
Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-10 and 12-20   are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and  16 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the following reasons:
Claim 6 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends since claim 6 in lines 1-2 recites “the light control valve comprises an optical lens” which is a substantial duplicate of claim 1 lines 14-15 “.the light control valve comprising … optical lenses”.  
Claim 16 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends since claim 16 in lines 1-2 recites “the light control valve comprises an optical lens” which is a substantial duplicate of claim 11 lines 9-10 “the light control valve having … optical lenses”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colbaugh; Michael Edward et al. (Pub. No.: US 20160158486 A1, hereinafter referred to as “Colbaugh”).
As per independent Claim 21, Colbaugh discloses a device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject (Colbaugh in at least abstract, fig. 4-8, [0002-0004], [0007-0009], [0021], [0025-0026], [0029-0030], [0033], [0035], [0037], [0044-0047], [0052-0067], [0071], [0073-0080], [0081-0090] for example discloses relevant subject-matter. More specifically, Colbaugh in at least fig. 7, [0002], [0009] for example discloses  device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject. See at least Colbaugh [0002] “a system and method for modifying the circadian rhythm of a subject through light therapy”), the device comprising: 
means for receiving physiological goals of the subject (Colbaugh in at least fig. 7, [0054], [0057-0058], [0084] for example discloses means for receiving physiological goals/user interface 76 of the subject. See at least [0084] “adjust the light therapy regimen based on stated goals and/or targets”); 
means for determining a light control plan for the subject based on physiological goals of the subject, physiological data, environmental data, and time data (Colbaugh in at least fig. 7, [0054], [0066], [0076-0077], [0084-0085]  for example discloses means for determining a light control plan/processor 78 for the subject based on physiological goals of the subject, physiological data, environmental data, and time data. See at least Colbaugh  [0076] “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… may include a clock and/or timer … operate in conjunction and/or based on the clock”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. …Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106”); 
means for operating to reduce blue light ambient radiation based on the light control plan (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Further, the term “light control valve” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as “an optical lens or shield ” such as “static optical filter”, “passive filter”, “optical shield”, light blocking shield. Further a broad yet reasonable interpretation of the term “reduce” would encompass reduction to a degree of “blocking”.
Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046] [0067], [0074], [0076], [0078], [0082] for example discloses means  for operating reduce (which would also encompass blocking) blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0074], [0082] light control valve such as shield, filter, lens) based on the light control plan. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; [0044] “shield”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”;  [0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; [0076] “The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock”; [0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”; [0082] “blue-blocking sunglasses”); and 
means for generating therapeutic light radiation based on the light control plan (Colbaugh in at least fig. 7-8, [0008], [0067], [0078], [0081-0083], [0089-0090] for example discloses means for generating therapeutic light radiation 30 based on the light control plan).
As per dependent Claim 22, Colbaugh further discloses device further comprising: means for generating output signals conveying location data corresponding to a geographic location of the subject (Colbaugh in at least [0061] for example discloses means for generating output signals conveying location data/location sensors corresponding to a geographic location of the subject. See Colbaugh at least [0061] “one or more sensors 142 may generate one or more output signals conveying information related to a location of subject 106”), 
wherein the step of determining the light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data (Colbaugh in at least fig. 7, [0054], [0066], [0076], [0077], [0084-0085] for example discloses the step of determining the light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data. See at least Colbaugh [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. … parameters determined by parameter determination module 113.”; [0084] “therapy module 112 may be configured to modify a light therapy regimen based on measurements and/or input from a user … therapy module 112 may automatically and/or autonomously adjust the light therapy regimen based on stated goals and/or targets”; [0085] “the light therapy may be based on one or more output signals of one or more sensors 142, on one or more parameters determined by parameter determination module 113, on information obtained by/through therapy module 112, on the … desired/recommended … phase of the circadian rhythm”).
As per dependent Claim 23, Colbaugh further discloses device further comprising means for generating output signals conveying the time data, the time data being associated with the physiological data, the environmental data, and the location data (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in [0060-0061], [0064], [0076] discloses means for generating/processor 78 output signals at least indirectly conveying the time data, the time data being at least indirectly associated with the physiological data, the environmental data, and the location data. Colbaugh in at least [0076] discloses “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… include a clock and/or timer (referred to herein as "clock").…The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock. Furthermore, multiple types or varieties of emitted electromagnetic radiation may be combined in some sequence” which would require time data being at least indirectly associated with the output signals from the one or more physiological sensors, the one or more environmental sensors, and the one or more location sensors as recited).
As per dependent Claim 24, Colbaugh further discloses device further comprising: means for receiving updated physiological data, updated environmental data, and updated location data(Colbaugh in [0085] for example discloses means for receiving/processor 78   updated physiological data and updated location data. See at least [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The scheduling of the light therapy may be based on one or more output signals of one or more sensors 142, … the desired/recommended zero-point of the phase of the circadian rhythm, and/or any combination thereof”); 
means for determining one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data (Colbaugh in at least [0084-0085] for example discloses means for determining/processor 78  one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data. See at least See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111”); and
means for adjusting the reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in [0084-0085] for example discloses means for generating/processor 78  of the therapeutic radiation based on the one or more adjustments of the light control plan. See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111.”).
Contingently Allowable Subject-Matter
As per independent Claims 1 and 11,  independent Claims 1 and 11 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-10 and 12-20, dependent claims 2-10 and 12-20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2-10 and 12-20, dependent claims 2-10 and 12-20 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject including  all the features, structures, specific arrangement and combination of features and structures as in independent Claim 1. 
As per independent method Claim 11, the prior art of record fails to disclose or render obvious a method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system, the light therapy system including  all the features, structures, steps, specific arrangement and combination of features, structures and steps in independent Claim 11. 
Additionally, as per dependent claims 2-10 and 12-20, dependent claim 2-10 and 12-20  would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim.
Response to Amendment
 According to the Amendment, filed 05/09/2022, the status of the claims is as follows:
Claims 1, 2, 4, 10-12, 14, 20-22, 24 are currently amended; 
Claims 5, 7-9, 15, 17-19, 23 are as originally filed; and
Claims 3, 6, 13, 16 are previously presented.
The Specification/Drawings has been amended in view of the Amendment, filed 05/09/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-24  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 10 of Applicant’s Amendment dated  05/09/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  02/09/2022: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 05/09/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 05/09/2022.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 10-12 of Applicant’s Amendment dated  05/09/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1, 11, 21[A] Claim 1 and Claim 11-independent claims 1 and 11 now each additionally recite that the light control valve has at least one of 1) a number of optical lenses controlled by the one or more processors to reduce blue light ambient radiation based at least in part upon a light control plan from the one or more processors, and ii) at least one of a hardware driver and a software driver configured to receive a command based at least in part upon a light control plan from the one or more processors and actuate the light control valve in accordance with the command. This is a concept that is not disclosed, taught, or suggested in any of the art that has been made of record in the instant application. Claims 1 and 11 are thus submitted to be allowable and not subject to rejection on the ground of anticipation or obviousness over any of the art that has been made of record in the instant application, as is claim 21, as well as the claims that depend therefrom.

[B] Claim 21-claim 21 includes likewise recitations and recites, for instance “means for operating to reduce blue light ambient radiation based on the light control plan” (emphasis added). The rejection of claim 21 on the ground of anticipation is still likewise submitted to be successfully overcome.


Applicant’s arguments 43 [A] with respect to the above claim limitations in amended independent Claim 1 and Claim 11 have been considered and were found persuasive. The 35 U.S. C. 102 rejection  of Claim 1 and Claim 11 has been withdrawn. Examiner notes that independent Claims 1 and 11 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
Applicant’s arguments 43 [B] with respect to the above claim limitations in amended independent Claim 21 have been considered but were not found persuasive. 
With respect to the recitation  “means for operating to reduce blue light ambient radiation based on the light control plan”,  Colbaugh discloses means for operating to reduce blue light ambient radiation based on the light control plan . First, here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Second, the term “light control valve” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as “an optical lens or shield ” such as “static optical filter”, “passive filter”, “optical shield”, light blocking shield. Third,  a broad yet reasonable interpretation of the term “reduce” would encompass reduction to a degree of “blocking”. 
As interpreted, Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046] [0067], [0074], [0076], [0078], [0082] for example can be seen as disclosing means  for operating  to reduce (which would also encompass blocking) blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0074], [0082] light control valve such as shield, filter, lens) based on the light control plan. See following sections of  Colbaugh 
[0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; 

[0044] “shield”; 

[0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”;  

[0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; 

[0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; 

[0076] “The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock”; 

[0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”; 

[0082] “blue-blocking sunglasses”.

For the above reasons, the 35 U.S.C. § 102 rejection of claim 21 as raised in Office Action dated  02/09/2022 is proper and is being maintained at this time. Please also cross-reference detailed claim 21 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
In Applicants’ arguments 43 [A] above, Applicants appear to be arguing that claim 21 was amended similar to claim 1 and 11 (“Claims 1 and 11 are thus submitted to be allowable and not subject to rejection on the ground of anticipation or obviousness over any of the art that has been made of record in the instant application, as is claim 21”). However, claim 21 was not amended similar to claim 1 and 11. Examiner suggests amending claim 21 to include subject-matter as in claim 1 and 11 (the light control valve comprising at least one of: a number of optical lenses controlled by the one or more processors to reduce blue light ambient radiation based at least in part upon a light control plan from the one or more processors, and  at least one of a hardware driver and a software driver configured to receive a command based at least in part upon a light control plan from the one or more processors and actuate the light control valve in accordance with the command). Examiner suggests amending independent claim 21  to further include limitations supported by instant application specification such as in para. [0043] that exclude interpretation of  “light control valve” or “means for operating to reduce blue light ambient radiation” in light of instant application specification as a static/passive component, “static optical filter” or “passive filter” for example via including limitations such as "Light control valve  includes hardware and software drivers configured to receive commands from processor and automatically actuate light control valve in accordance with received commands based on light control plan" and fig. 2A and fig. 2B "light control valve" features such as spectacle lenses controlled by a processor to reduce blue light ambient radiation based on determined light control plan.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 12-13 of Applicant’s Amendment dated  05/09/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2-10, 12-20 and 22-24.
[a] Claim Rejection - 35 USC § 102 
[a1] Claims 1 and 11 are thus submitted to be allowable and not subject to rejection on the ground of anticipation or obviousness over any of the art that has been made of record in the instant application, as well as the claims that depend therefrom. It is furthermore submitted that the rejection of dependent claims 2-4, 6, 8-10, 12-14, 16, 18-20, on the ground anticipation has likewise been successfully overcome. Accordingly, applicant respectfully requests that the above rejection of claim 2-4, 6, 8-14, 16, 18-20 be withdrawn.
[a2] Claim 21 is  thus submitted to be allowable and not subject to rejection on the ground of anticipation or obviousness over any of the art that has been made of record in the instant application as well as the claims that depend on claim 21. It is furthermore submitted that the rejection of dependent claims 22-24 on the ground anticipation has likewise been successfully overcome. Accordingly, applicant respectfully requests that the above rejection of claim 22-24 be withdrawn.

[b] Claim Rejections - 35 USC § 103
[b1] Claims 7 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over the ‘486 patent publication. It is noted, however, that the ‘486 patent publication fails to disclose all of the elements recited in independent claims 1 and 11, and it is therefore submitted that the rejection of claims 7 and 17, which depend therefrom, on the ground of obviousness over the ‘486 patent publication is improper because the ‘486 patent publication fails to disclose, teach, or suggest all of the elements recited in claims 7 and 17. The rejection of claims 7 and 17 on the ground of obviousness is thus submitted to be successfully overcome, and applicant respectfully requests that the above rejection of claim 7 and 17 be withdrawn.

[b2] Claims 5 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over the ‘486 patent publication in view of U.S. Patent Publication No. US20180339127 to Van Reen (“the ‘127 patent publication”). It is noted, however, that the ‘127 patent publication fails to disclose the elements that are recited in independent claims 1 and 11 and that are absent from the ‘486 patent publication. Rather, the references, whether considered individually or in combination, fail to disclose, teach, or suggest all of the elements recited in claims | and 11. It is likewise submitted that the references, whether considered individually or in combination, fail to disclose, teach, or suggest all of the elements recited in claims 5 and 15. It is therefore submitted that the rejection of claims 5 and 15 on the ground of obviousness is successfully overcome, and applicant respectfully requests that the above rejection of claim 5 and 15 be withdrawn.


Applicant’s arguments 44 [a1], [b1], [b2] with respect to dependent claims 2-10, 12-20 have been considered and were found persuasive. The 35 U.S. C. 102 rejection  of claim 2-4, 6, 8-14, 16, 18-20  and the 35 U.S.C 103 rejection of claims 5, 7, 15, 17 has been withdrawn. Examiner notes that dependent claims 2-10 and 12-20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Applicant’s arguments 44[a2] with respect to dependent claims 22-24 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 22-24 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either. Please also cross-reference detailed claim 22-24 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791 
June 3, 2022